Citation Nr: 1517409	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO. 09-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for asthma prior to September 13, 2004.

2. Entitlement to a compensable evaluation for gastroesophageal reflux disease (GERD) prior to September 13, 2004, and in excess of 10 percent from August 24, 2011.

3. Entitlement to an evaluation in excess of 30 percent for migraines.

4. Entitlement to a compensable evaluation for right foot tendonitis.

5. Entitlement to a compensable evaluation for left foot tendonitis.

6. Entitlement to a compensable evaluation for allergic rhinitis.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before a Veterans Law Judge, but she did not attend and has not provided good cause for her absence.  The request for a personal hearing is therefore withdrawn.  See 38 C.F.R. § 20.702 (2014).

The Veteran contends that the increased rating assigned for asthma and GERD by the May 2005 rating decision should be effective to the date of her original claim in February 2000.  She has previously asserted that her September 13, 2004 correspondence constitutes a timely Notice of Disagreement.  However, review of the record reflects that the Veteran was initially granted service connection for asthma and GERD by an August 2001 rating decision, which the Veteran appealed in September 2002.  The RO then increased the Veteran's evaluation for migraines and granted service connection for rhinitis in a September 2003 rating decision.  Concurrently, the RO issued a Statement of the Case which included a cover letter informing the Veteran that she had 60 days to submit a substantive appeal.  However, the Veteran claims that she was confused by the concurrent rating decision correspondence which indicated that she had one year in which to appeal the decision.

When a Statement of the Case (SOC) is issued, a veteran and her representative will also be furnished: information on the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9 (Appeal to the Board).  38 C.F.R. § 19.30(b).  In this case the September 2003 cover letter to the SOC included the requisite information, and a VA Form 9 was listed as an enclosure.  The letter explained that the Veteran had 60 days or within the remainder, if any, of the one-year period from the date of the letter notifying her of the action that she had appealed.  The letter also informed the Veteran that an extension could be requested within 60 days for more time to file an appeal.  Proper completion and filing of a substantive appeal are the last actions that a veteran needs to take to perfect an appeal.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.200, 20.202.

While the Veteran has asserted that the timing and nature of the paperwork she received in September 2003 confused her, the Board is not persuaded.  Review of the September 2003 SOC clearly indicates that the Veteran was informed of the requirement to submit a substantive appeal within 60 days if she wished to continue her appeal before the Board.  The record is negative for such an appeal or document that could be construed as a substantive appeal within the prescribed time period.  Further, the Veteran's alleged "Notice of Disagreement" received on September 13, 2004 does not indicate any disagreement with the previous September 2003 rating decision, or the August 2001 rating decision (which addressed the issues of GERD and asthma).  Rather, the correspondence indicates that the Veteran wished to pursue an increased rating claim for her service-connected disabilities.  As the Veteran did not timely file a substantive appeal within 60 days of receipt of the September 2003 SOC, the prior August 2001 rating decision is final.  Additionally, as the September 2004 correspondence does not indicate disagreement with the September 2003 rating decision, the RO properly treated it as a claim for an increased rating.  Moreover, the September 2003 rating decision did not address the Veteran's service connected GERD or asthma, and as such, disagreement with that rating decision would not be beneficial to her claim that she is entitled to an increased rating for asthma and GERD prior to September 13, 2004.

In sum, as the prior August 2001 rating decision became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  Therefore, the Board has recharacterized the issues on appeal as they appear on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The record reflects that the Veteran has been seen extensively by VA for treatment of her service-connected disabilities.  However, the claims file is negative for VA treatment records since May 2013.  As such, remand is necessary to obtain outstanding VA treatment records.  38 C.F.R. § 3.159.  Additionally, the Veteran has not undergone examination of her service-connected disabilities since November 2011.  In order to get a contemporaneous understanding of her disabilities, new examinations should be conducted on remand.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, in a March 2015 correspondence, the Veteran filed a claim for a TDIU based on her service-connected disabilities.  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16. 

The Veteran has not been afforded a VA examination to determine whether her numerous service-connected disabilities, either alone or in concert, render her unable to secure and maintain a substantially gainful occupation.  The record is therefore insufficient for the Board to make a determination as to TDIU.  See 38 C.F.R. § 3.159 (2014).  Thus, remand is required to obtain the appropriate examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding VA treatment records from May 2013 to the present.  All attempts to obtain these records should be documented.

2. After the above requested development is completed, schedule the Veteran for an appropriate VA examination to assess the nature and severity of her GERD.  The examiner should be provided with the claims file, including a copy of this remand.  Any medically indicated tests should be accomplished.  The examiner should identify any and all symptoms associated with the Veteran's GERD and describe their severity if possible.

3. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of her migraine headaches.  The examiner should be provided with the claims file, including a copy of this remand.  Any medically indicated tests should be accomplished.  The examiner should identify any and all symptoms associated with the Veteran's headaches and describe their severity if possible.

4. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of her bilateral foot tendonitis.  The examiner should be provided with the claims file, including a copy of this remand.  Any medically indicated tests should be accomplished.  All necessary range of motion and stability testing should be conducted and the functional impact of her bilateral foot disability, including during flare-ups, should be described.

5. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of her allergic rhinitis.  The examiner should be provided with the claims file, including a copy of this remand.  Any medically indicated tests should be accomplished.  The examiner should identify any and all symptoms associated with the Veteran's allergic rhinitis and describe their severity if possible.

6. After the above requested development is completed, schedule the Veteran for an appropriate VA examination to determine if his service-connected disabilities render her unemployable.  The examiner should be provided with the claims file, including a copy of this remand.  Any medically indicated tests should be accomplished.

The examiner is asked to identify and describe the functional impairment of the Veteran's service-connected disabilities, specifically, how those disabilities prevent her from securing or following a substantially gainful occupation.  The examiner must not consider the effects of the Veterans age and any non-service connected disabilities.

A complete rationale for any opinion offered must be provided.

7. The Veteran should be notified that it is her responsibility to report for an examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

8. Thereafter, the AMC/RO should re-adjudicate the claim for entitlement to a TDIU.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




